Exhibit 10.20

 

REAFFIRMATION AGREEMENT

 

REAFFIRMATION AGREEMENT dated as of November 21, 2005 (as it may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among PLIANT CORPORATION, a Utah corporation (the “Parent
Borrower”) and GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Agent (in
such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Parent Borrower and the Domestic Subsidiary Borrowers (as defined in
the Prior Credit Agreement described below) are parties to that certain Credit
Agreement dated as of February 17, 2004 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Prior Credit
Agreement”) among the Parent Borrower, Uniplast Industries Co., a Nova Scotia
corporation (the “Canadian Subsidiary Borrower”), certain Domestic Subsidiary
Borrowers party thereto, the Lenders party thereto (the “Prior Lenders”), Credit
Suisse First Boston, acting through its Cayman Islands Branch, as Administrative
Agent and Documentation Agent (the “Prior Administrative Agent”), Deutsche Bank
Trust Company Americas, as Collateral Agent (the “Prior Collateral Agent”),
General Electric Capital Corporation, as Co-Collateral Agent, and JPMorgan Chase
Bank, as Syndication Agent; and

 

WHEREAS, in connection with the Prior Credit Agreement, the Parent Borrower
executed and delivered one or more Mortgages in favor of the Prior Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Mortgages”) to secure the payment and performance of all obligations
of the Loan Parties (as defined in the Prior Credit Agreement) under the Prior
Credit Agreement and the other Loan Documents (as defined in the Prior Credit
Agreement); and

 

WHEREAS, prior to the execution of this Agreement, the Prior Collateral Agent
resigned as “Collateral Agent” under the Prior Credit Agreement, the Security
Documents (as defined in the Prior Credit Agreement) and the other Loan
Documents (as defined in the Prior Credit Agreement) and the Collateral Agent
succeeded the Prior Collateral Agent as the “Collateral Agent” thereunder, all
pursuant to that certain Consent and Amendment dated as of March 8, 2004 by and
among the Prior Administrative Agent, the Prior Collateral Agent, the Collateral
Agent, Deutsche Bank Trust Company Americas, as replaced Issuing Bank, LaSalle
Business Credit, LLC, as replacement Issuing Bank, the Borrowers and the Prior
Lenders; and

 

WHEREAS, the parties wish to amend and restate the Prior Credit Agreement in the
form of that certain Amended and Restated Credit Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, the Canadian
Subsidiary Borrower, the Domestic Subsidiary Borrowers party thereto, the
Lenders Party thereto, Morgan Stanley Senior Funding, Inc., as Domestic B Agent,
the Collateral Agent and General Electric Capital Corporation, as Domestic A
Agent and Administrative Agent.

 

--------------------------------------------------------------------------------


 

ACCORDINGLY, in connection with the amendment and restatement of the Prior
Credit Agreement, the parties hereto agree as follows:

 

1.             The Parent Borrower acknowledges that the Mortgages have been
assigned to the Collateral Agent. The Mortgages executed by the Parent Borrower
and the security interests created thereby given in favor of the Prior
Collateral Agent in connection with the Prior Credit Agreement are, and shall
remain, outstanding and in full force and effect without interruption or
impairment of any kind, and shall secure and guarantee, and shall continue to
secure and guarantee, the Obligations (as defined in the Credit Agreement) and
all other obligations expressed to be secured by the Mortgages to which the
Parent Borrower is a party.

 

2.             All Liens (as defined in the Prior Credit Agreement) created or
evidenced by the Mortgages are hereby ratified, confirmed and continued.

 

3.             The Parent Borrower hereby acknowledges (i) that all references
to the “Credit Agreement” contained in any of the Mortgages and other agreements
to which it is a party shall be references to the Credit Agreement as defined
herein, (ii) that all references to the “Administrative Agent” shall be
references to the Administrative Agent as defined herein and (iii) that all
references to the “Collateral Agent” shall be references to the Collateral Agent
as defined herein.

 

4.             This Agreement may be executed in any number of counterparts,
each of which shall constitute an original but all of which taken together shall
constitute one agreement. Delivery of an executed signature page to this
Agreement by facsimile transmission or other electronic transmission shall be
effective as a manually executed counterpart hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

PARENT BORROWER:

PLIANT CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

COLLATERAL AGENT:

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

REAFFIRMATION AGREEMENT

--------------------------------------------------------------------------------